Citation Nr: 1700056	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  13-23 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from August 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In connection with this appeal, the Veteran testified at a hearing before the undersigned in July 2014.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the July 2015 Board decision, the claim was remanded to obtain the Veteran's treatment records from the Manhattan VA Medical Center and Harlem Vet Center.  While records were received from the Bronx VA Medical Center and New York VA Medical Center, records from the Harlem Vet Center are still outstanding.  

In the Board's view, it appears that the RO incorrectly characterized the Vet Center records as private treatment records, and therefore undertook incorrect procedures to acquire them.  Instead, these records should be acquired in the same manner as the VA treatment records that have been acquired and are of record.  While the evidence does include some treatment summary letters from the Harlem Vet Center, these are clearly not all the records that are available.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the evidence also indicates that the Veteran has asserted that he is no longer able to remain employed due to his service-connected psychiatric symptoms.



The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In light of the evidence, the issue of TDIU has been raised by the record, is part and parcel of the higher rating claim, and is properly before the Board.  Id.  However, the Veteran has not received appropriate notice regarding the TDIU issue.  As the claim for TDIU is inextricably intertwined with the other issue on appeal, the claim for TDIU must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With regard to the claim for TDIU, ensure VCAA compliance by providing him with the appropriate notice of what evidence is required to establish entitlement to this benefit and to afford him the opportunity to submit additional argument and evidence on the claim.

2.  Obtain all relevant treatment records from the Harlem Vet Center, and incorporate them into the claims file. 

The Veteran should be afforded an appropriate period of time to submit any other pertinent evidence related to the claim.  If any additional VA treatment records have been generated since the Board's last Remand, such records should also be obtained, if available. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




